Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          09-OCT-2018
                                                          01:08 PM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII



                          DIXON KODAMA, JR.,
                   Petitioner/Petitioner-Appellant,

                                 vs.

    ADMINISTRATIVE DIRECTOR OF THE COURTS, STATE OF HAWAII,
                Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1DAA-15-0006)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Petitioner-Appellant Dixon Kodama, Jr.’s

application for writ of certiorari filed on August 27, 2018, is

hereby rejected.

          DATED:    Honolulu, Hawaii, October 9, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson